Stockdale, J.,
delivered the opinion of the court.
This ease commenced in the court of a justice of the peace, where appellant was sentenced to thirty days’ imprisonment, and to pay ten dollars fine, for carrying a weapon concealed, from which judgment lie appealed. In the circuit court, the counsel for the state moved to dismiss the appeal and for a writ of procedendo to the justice’s court, because the record disclosed the fact that the defendant had pleaded guilty to the charge in the justice’s court. The motion was sustained, and a writ of procedendo ordered, and defendant appealed here. The circuit court recites in its judgment that the action of the court was based on the recital, in the record of the justice’s court, that defendant had pleaded guilty there.
, This court has held, in James v. Woods, 65 Miss., 528, that a defendant may appeal to the circuit court from a consent judgment in a civil case, announcing that § 2309, code of 1880, did not apply to a justice’s court. Section 32, code of 1892, is like § 2309, code of 1880, and does not apply to a justice’s court. Only consent judgments and decrees of the circuit and chancery courts are excepted out of the general right of appeal given by the statute, and, for stronger reasons, an appeal in criminal cases should not be denied. Section 86, code 1892, provides that anyone convicted of a criminal offense against the *107laws of the state by the j udgment of a j ustice of the peace, may appeal to the circuit court. The statute makes no exceptions as to appeals, and provides that the trial in the circuit court shall be not upon the justice’s court record, but de novo. The appeal has the effect of a grant of a new trial, and the statute gives the accused the right to have a new trial in the circuit court.

The j udgment of the court below is reversed, and the cause reinstated on the docket for trial de novo.